Exhibit 10.2

EXECUTION COPY

REDEMPTION AGREEMENT

dated as of

March 31, 2011

between

DELPHI AUTOMOTIVE LLP

and

GENERAL MOTORS HOLDINGS LLC

relating to the redemption

of

1,750,000 Class A Membership Interests

of

DELPHI AUTOMOTIVE LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE      ARTICLE 1       DEFINITIONS    Section 1.01.    Definitions
     1   

Section 1.02.

   Other Definitional and Interpretative Provisions      4       ARTICLE 2      
REDEMPTION    Section 2.01.    Redemption      5    Section 2.02.    Closing   
  5       ARTICLE 3       REPRESENTATIONS AND WARRANTIES OF GM    Section 3.01.
   Organization and Good Standing      6    Section 3.02.    Due Authorization
     6    Section 3.03.    Ownership      6    Section 3.04.    Governmental
Authorization      6    Section 3.05.    Noncontravention      7    Section
3.06.    Total Membership Interests      7    Section 3.07.    Finder’s Fees   
  7    Section 3.08.    Non-Reliance      7    Section 3.09.    Private Offering
     8       ARTICLE 4       REPRESENTATIONS AND WARRANTIES OF THE COMPANY   
Section 4.01.    Organization and Good Standing      8    Section 4.02.    Due
Authorization      8    Section 4.03.    Governmental Authorization      9   
Section 4.04.    Noncontravention      9    Section 4.05.    Financing      9   
Section 4.06.    Solvency      9    Section 4.07.    Financial Information     
10    Section 4.08.    Finder’s Fees      11    Section 4.09.    Non-Reliance   
  11    Section 4.10.    Securities Act      11   

 

i



--------------------------------------------------------------------------------

          PAGE      ARTICLE 5       COVENANTS OF THE PARTIES    Section 5.01.   
Reasonable Best Efforts; Further Assurances      11    Section 5.02.    Certain
Filings      12    Section 5.03.    Termination of Access Agreement      12   
Section 5.04.    Consent; Waiver and Release      12    Section 5.05.    GM
Consent Right      14    Section 5.06.    Resignations      14    Section 5.07.
   Confidentiality      14    Section 5.08.    Public Announcements      15   
Section 5.09.    Loan Facility Agreement      16    Section 5.10.   
Restrictions on Transfer      16    Section 5.11.    Execution of Agreement     
17       ARTICLE 6       TAX MATTERS    Section 6.01.    Interim Closing of the
Books      17    Section 6.02.    Allocations      17    Section 6.03.    Tax
Treatment      18    Section 6.04.    Tax Returns      18    Section 6.05.   
Cooperation      19    Section 6.06.    Transfer Taxes      20       ARTICLE 7
      CONDITIONS TO CLOSING    Section 7.01.    Conditions to Obligations of the
Company and GM      20    Section 7.02.    Conditions to Obligation of the
Company      20    Section 7.03.    Conditions to Obligation of GM      21      
ARTICLE 8       TERMINATION    Section 8.01.    Grounds for Termination      22
   Section 8.02.    Effect of Termination      22       ARTICLE 9      
MISCELLANEOUS    Section 9.01.    Notices      23    Section 9.02.    Amendments
and Waivers      24    Section 9.03.    Expenses      24   

 

ii



--------------------------------------------------------------------------------

          PAGE   Section 9.04.    Successors and Assigns      25   
Section 9.05.    Governing Law      25    Section 9.06.    Jurisdiction      25
   Section 9.07.    WAIVER OF JURY TRIAL      25    Section 9.08.   
Counterparts; Effectiveness; Third Party Beneficiaries      26    Section 9.09.
   Entire Agreement      26    Section 9.10.    Severability      26    Section
9.11.    Survival of Representations, Warranties and Covenants      26   
Section 9.12.    Specific Performance      26   

 

iii



--------------------------------------------------------------------------------

Schedules

     Schedule A    List of Required Consents Schedule B    Form of Instrument of
Transfer Schedule C    Form of Termination Notice

 

i



--------------------------------------------------------------------------------

REDEMPTION AGREEMENT

AGREEMENT (this “Agreement”) dated as of March 31, 2011 by and among Delphi
Automotive LLP, a limited liability partnership formed under the laws of England
and Wales, (the “Company”) and General Motors Holdings LLC, a limited liability
company formed under the laws of the State of Delaware (“GM”).

W I T N E S S E T H :

WHEREAS, GM is the record and beneficial owner of 1,750,000 Class A membership
interests of the Company, representing 100% of the authorized and outstanding
Class A membership interests of the Company (the “Class A Membership
Interests”);

WHEREAS, the Company desires to redeem the Class A Membership Interests from GM,
and GM desires to effect the redemption by transferring, assigning and conveying
the Class A Membership Interests to the Company, upon the terms and subject to
the conditions hereinafter set forth;

WHEREAS, prior to or concurrently with the execution of this Agreement, the
Company has received the Required Consents (as hereinafter defined);

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Access Agreement” means the Access Agreement between DIP Holdco 3, LLC and
General Motors Company dated as of July 26, 2009, as amended on October 6, 2009.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided, that neither the Company nor any of its Subsidiaries shall be
considered an Affiliate of GM. “Control,” “controlled” or “controlling” means,
with



--------------------------------------------------------------------------------

respect to any Person, any circumstance in which such Person is directly or
indirectly controlled by another Person by virtue of the latter Person having
the power to (i) elect, or cause the election of (whether by way of voting
capital stock, by contract, trust or otherwise), the majority of the members of
the board of managers, directors or a similar governing body of the first
Person, or (ii) direct (whether by way of voting capital stock, by contract,
trust or otherwise) the affairs and policies of such Person.

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended as of the date of determination unless
expressly specified otherwise.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in Detroit, Michigan or New York, New York are authorized or
required by Applicable Law to close.

“Class C Membership Interests” means 100,000 Class C membership interests of the
Company, representing 100% of the Company’s authorized and outstanding Class C
membership interests, all of which are owned by PBGC as of the date of this
Agreement.

“Closing Date” means the date of the Closing.

“Company” means Delphi Automotive LLP, a limited liability partnership formed
under the laws of England and Wales.

“Expiration Date” means the earlier of (a) the fourth anniversary of the Closing
Date and (b) if the Company consummates an Initial Public Offering (as such term
is defined in the LLP Agreement) or any other transaction pursuant to which
membership interests or other equity securities of the Issuer or LLP (in each
case, as defined in the LLP Agreement) are listed on the New York Stock
Exchange, the Nasdaq Stock Market or a similar securities exchange that requires
registration of listed securities under Section 12 of the Securities Exchange
Act of 1934, as amended, prior to the fourth anniversary of the Closing Date,
the later of (i) the date of consummation of such Initial Public Offering or
date of effectiveness of such other listing, as applicable and (ii) October 6,
2011.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance in respect of such property or asset.

“LLP Agreement” means the Second Amended and Restated Limited Liability
Partnership Agreement of Delphi Automotive LLP dated as of June 30, 2010 and the
Side Letter among General Motors Company, SP Auto, Ltd., SPCP Group, LLC and DIP
Holdco 5, Ltd. dated June 30, 2010.

“Loan Facility Agreement” means the Credit Agreement dated as of October 6, 2009
among the Company (formerly DIP Holdco LLP) and the other borrowers party
thereto, the Lenders party thereto and The Bank of New York Mellon, as
administrative agent.

“Material Adverse Effect” on the Company or GM, as applicable, means any
material delay or impairment of such Person’s ability to consummate the
transactions contemplated by, or otherwise perform its obligations under, this
Agreement.

“PBGC” means Pension Benefit Guaranty Corporation.

“PBGC Transaction” means the purchase of the outstanding Class C Membership
Interests of the Company in accordance with the terms of the Class C Redemption
Agreement, dated as of the date hereof, previously provided to GM.

“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, association, cooperative, joint stock
company, trust, limited liability company, business or statutory trust, joint
venture, other entity, unincorporated organization or Governmental Authority.

“Representative” means, with respect to a Person, each of its respective
directors, officers, attorneys, accountants, employees, advisors, agents,
consultants or any other individuals acting in an official capacity for or on
behalf of such Person.

“Required Consents” means the consents listed on Schedule A.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors, board of managers or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
References to Subsidiaries of GM do not include the Company or any Subsidiaries
of the Company.

 

3



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term    Section Agreement    Preamble Claims    Section 5.04 Class A Membership
Interests    Recitals Closing    Section 2.02 Company    Preamble Discloser   
Section 5.07 Financial Statements    Section 4.07 GM LLC    Section 5.09
Information    Section 5.07 Instrument of Transfer    Section 2.02 Payoff
Letters    Section 5.09 Projections    Section 4.07 Recipient    Section 5.07
Redemption Price    Section 2.01 SEC    Section 5.07 Securities Act    Section
3.09 GM    Preamble Termination Notice    Section 5.09

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule or in any document or certificate made or delivered pursuant hereto
but not otherwise defined therein, shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any law or statute
shall be deemed to refer to such law or statute as amended, modified or
supplemented from time to time and to any rules or regulations promulgated

 

4



--------------------------------------------------------------------------------

thereunder, including by succession of comparable successor laws. References to
any agreement or contract, including the LLP Agreement and the Loan Facility
Agreement, are to that agreement or contract in effect on the date hereof prior
to the execution and delivery of this Agreement. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any and all Applicable Law.
References to “$” shall mean the lawful currency of the United States of
America.

ARTICLE 2

REDEMPTION

Section 2.01. Redemption. Upon the terms and subject to the conditions of this
Agreement, the Company agrees to redeem from GM, and GM agrees to transfer,
assign and convey to the Company, the Class A Membership Interests at the
Closing. The consideration payable by the Company to GM for the redemption of
the Class A Membership Interests (the “Redemption Price”) is $3,791,400,000 in
cash. The Redemption Price shall be paid as provided in Section 2.02.

Section 2.02. Closing. The closing (the “Closing”) of the redemption of the
Class A Membership Interests hereunder shall take place at the offices of Davis
Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, on
March 31, 2011, subject to the conditions set forth in Article 7 having been
satisfied (or, to the extent permitted by Applicable Law, waived by the party or
parties entitled to the benefits thereof). At the Closing:

(a) The Company shall deliver or cause to be delivered to GM the Redemption
Price in immediately available funds by wire transfer to an account of GM with a
bank in New York City designated by GM, by notice to the Company, which notice
shall be delivered not later than one Business Day prior to the Closing Date.

(b) GM shall effect the redemption by transferring, assigning and conveying to
the Company full ownership and title to the Class A Membership Interests free
and clear of all Liens (except for any imposed under the LLP Agreement), and
shall deliver to the Company (i) an instrument of transfer in substantially the
form attached as Schedule B hereto (the “Instrument of Transfer”) and (ii) a
receipt for the Redemption Price.

 

5



--------------------------------------------------------------------------------

(c) The Company acknowledges that, other than as contemplated by this Agreement
or any Schedule hereto, no additional opinions or other documents will be
required to be delivered by GM or any other Person in order to consummate the
transactions contemplated by this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF GM

GM represents and warrants to the Company as of the date hereof that:

Section 3.01. Organization and Good Standing. GM is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware.

Section 3.02. Due Authorization. The execution, delivery and performance by GM
of this Agreement and the consummation of the transactions contemplated hereby
are within the limited liability company powers of GM and have been duly
authorized by all necessary limited liability company action. Assuming due
execution by the Company, this Agreement constitutes a legal, valid and binding
agreement of GM, enforceable against GM in accordance with its terms, except as
such enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the rights and
remedies of creditors, and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

Section 3.03. Ownership. GM is the lawful record and beneficial owner of the
Class A Membership Interests and will transfer to the Company at the Closing
good title to the Class A Membership Interests, free and clear of all Liens, and
with no restriction on, or agreement relating to the voting rights, transfer,
and other incidents of record and beneficial ownership pertaining to the Class A
Membership Interests, except for any of the foregoing imposed under the LLP
Agreement.

Section 3.04. Governmental Authorization. Other than the applicable filings
required in Mexico with the Federal Competition Commission and in Brazil with
CADE, each as set forth in Section 5.02 of this Agreement, the execution,
delivery and performance by GM of this Agreement and the consummation of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Authority; provided, however, that no
representation is made with respect to any such action or filing that is
required as a result of information relating to the Company that is not known by
GM.

 

6



--------------------------------------------------------------------------------

Section 3.05. Noncontravention. The execution, delivery and performance by GM of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not (i) violate the certificate of formation, operating agreement
or other applicable organizational documents of GM, (ii) violate any Applicable
Law (provided, however, that no representation is made with respect to the
violation of any Applicable Law as a result of information relating to the
Company that is not known by GM), (iii) other than the Required Consents,
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation of GM or to a loss of any benefit to which GM is
entitled under any provision of any agreement or other instrument binding upon
GM or any of its assets or properties (provided that no representation or
warranty is made herein with respect to any such consent, action, default or
right under the LLP Agreement or the Loan Facility Agreement) or (iv) result in
the creation or imposition of any Lien on any asset of GM, except in the case of
clauses (ii)-(iv) for (a) such violations that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on GM,
(b) such consents or actions the failure of which to be obtained or made would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on GM and (c) such Liens that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on GM.

Section 3.06. Total Membership Interests. Except for the Class A Membership
Interests, neither GM nor any Affiliate of GM beneficially owns (i) any other
membership interests or other securities of the Company, (ii) any securities
convertible into or exchangeable for membership interests of the Company
(whether or not such securities are currently exercisable), or (iii) any options
or other rights to acquire any membership interests or other securities of the
Company, in each case, except as expressly set forth in the LLP Agreement.

Section 3.07. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from the Company in respect of
this Agreement based upon any arrangement or agreement made by or on behalf of
GM or any of its Affiliates.

Section 3.08. Non-Reliance. GM is an informed and sophisticated party and, in
making the decision to enter into this Agreement and consummate the transactions
contemplated hereby, has relied solely on its own independent analysis and
investigation as of the date hereof and not on any information provided by the
Company (other than the representations and warranties

 

7



--------------------------------------------------------------------------------

contained in this Agreement). Except for the representations and warranties
contained in Article 4 and Article 6, GM acknowledges that none of the Company
or any of its Subsidiaries or its Affiliates, or any other Person on behalf of
the Company or any of its Subsidiaries or its Affiliates, makes or has made any
other express or implied representation or warranty in connection with the
transactions contemplated by this Agreement.

Section 3.09. Private Offering. None of GM or its Affiliates has issued, sold or
offered any security of the Company to any Person under circumstances that would
cause the transfer of the Class A Membership Interests, as contemplated by this
Agreement, to be subject to the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”). None of GM or its Affiliates will
offer the Class A Membership Interests or any part thereof or any similar
securities for issuance or sale to, or solicit any offer to acquire any of the
same from, any Person so as to make the transfer of the Class A Membership
Interests subject to the registration requirements of Section 5 of the
Securities Act. Assuming the representations of the Company contained in
Section 4.10 are true and correct, the transfer of the Class A Membership
Interests hereunder is exempt from the registration and prospectus delivery
requirements of the Securities Act.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to GM as of the date hereof that:

Section 4.01. Organization and Good Standing. The Company is a limited liability
partnership duly formed, validly existing and in good standing under the laws of
England and Wales.

Section 4.02. Due Authorization. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby are within the partnership powers of the Company and have been duly
authorized by all necessary partnership action. This Agreement constitutes a
legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors, and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

8



--------------------------------------------------------------------------------

Section 4.03. Governmental Authorization. Other than the applicable filings
required in Mexico with the Federal Competition Commission and in Brazil with
CADE, each as set forth in Section 5.02 of this Agreement, the execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any Governmental Authority; provided, however, that no
representation is made with respect to any such action or filing that is
required as a result of information relating to GM that is not known by the
Company.

Section 4.04. Noncontravention. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the LLP Agreement or other applicable
organizational documents of the Company or any of its Subsidiaries, (ii) violate
any Applicable Law (provided, however, that no representation is made with
respect to the violation of any Applicable Law as a result of information
relating to GM that is not known by the Company), (iii) other than the Required
Consents, require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of the Company or any of its
Subsidiaries or to a loss of any benefit to which the Company or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument binding upon the Company, such Subsidiaries or any of their
respective assets or properties or (iv) result in the creation or imposition of
any Lien on any asset of the Company or any of its Subsidiaries, except in the
case of clauses (ii)-(iv) for (a) such violations that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Company, (b) such consents or actions the failure of which to be obtained or
made would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect on the Company and (c) such Liens that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company. The Required Consents are in full force and
effect, have not been amended or modified and are not subject to any condition
or limitation other than those conditions and limitations, if any, expressly set
forth in the Required Consents provided to GM.

Section 4.05. Financing. The Company has, or will have prior to the Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment of the Redemption Price.

Section 4.06. Solvency. Immediately after giving effect to the transactions
contemplated hereby, the Company (a) will be solvent (in that both the fair
value of its assets will not be less than the sum of its debts and that the
present fair saleable value of its assets will not be less than the amount
required to

 

9



--------------------------------------------------------------------------------

pay its probable liabilities on its debts as they become absolute and matured);
(b) will have adequate capital and liquidity with which to engage in its
business; and (c) will not have incurred and does not plan to incur debts beyond
its ability to pay as they become absolute and matured (including a reasonable
estimate of the amount of all contingent liabilities). No transfer of property
is being made and no obligation is being incurred in connection with the
transactions contemplated hereby with the actual intent to hinder, delay or
defraud either present or future creditors of the Company.

Section 4.07. Financial Information. The Company has previously furnished GM
with copies of (i) audited consolidated balance sheets of the Company and its
Subsidiaries and the related audited consolidated statements of income and cash
flows of the Company and its Subsidiaries as of December 31, 2010 and
(ii) unaudited monthly financial statements of the Company and its Subsidiaries
dated March 2, 2011 for the month ending January 2011 (collectively, the
“Financial Statements”). The Financial Statements were (a) compiled from books
and records regularly maintained by management of the Company used to prepare
the financial statements of the Company and its Subsidiaries, (b) prepared in
accordance with GAAP, consistently applied (except, with respect to the
financial statements referred to in clause (ii) above only, for the absence of
footnote disclosure and year-end adjustments) and (c) prepared in compliance
with Article IV of the LLP Agreement. The Financial Statements referred to in
clause (i) above presents fairly in accordance with GAAP the financial position
and results of operations and cash flows of the Company and its Subsidiaries at
and as of the dates thereof and/or for the periods covered thereby. The
financial projections dated January 28, 2011 that were made available to GM by
the Company (the “Projections”) (which were prepared by management and are the
same projections that were delivered to the lenders under GM’s credit facility
and used for purposes of establishing management compensation targets) were
prepared in good faith based upon assumptions believed by the Company to be
reasonable at the time prepared, it being understood that (a) the Company makes
no representation or warranty that the Company’s actual results will not be
lower than or greater than as set forth in the Projections; (b) such Projections
(i) are not be to viewed as facts, (ii) have not been updated to reflect any
changes in assumptions from the date prepared, (iii) are based on a number of
assumptions, including as to annual rates of vehicle production, some of which
are based upon projections of vehicle manufacturers (including GM); and
(c) actual results may materially differ from the Projections. The parties
acknowledge that the actual results for the month ending January 2011 as
reflected in the unaudited monthly financial statements of the Company and its
Subsidiaries referred to in the first sentence of this Section 4.07 reflect
performance that is better than as set forth in the Projections. The Board of
Managers of the Company has not reviewed or approved financial projections of
the Company for the 2011 or 2012 calendar

 

10



--------------------------------------------------------------------------------

years that reflect higher revenues, income or earnings before interest, taxes,
depreciation and amortization than are set forth in the Projections, it being
acknowledged that the Board of Managers has reviewed actual results of the
Company for January and February 2011 which differ from the Projections.

Section 4.08. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from GM or any of its
Subsidiaries in respect of this Agreement based upon any arrangement or
agreement made by or on behalf of the Company or any of its Affiliates.

Section 4.09. Non-Reliance. The Company is an informed and sophisticated party
and, in making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, has relied solely on its own independent
analysis and investigation as of the date hereof and not on any information
provided by GM (other than the representations and warranties contained in this
Agreement). Except for the representations and warranties contained in Article
3, the Company acknowledges that none of GM or its Affiliates, or any other
Person on behalf of GM or its Affiliates, makes or has made any other express or
implied representation or warranty in connection with the transactions
contemplated by this Agreement.

Section 4.10. Securities Act. The Class A Membership Interests redeemed by the
Company pursuant to this Agreement are being acquired for the Company’s own
account, for investment only and not with a view to any public distribution
thereof, and the Company shall not offer to sell or otherwise dispose of the
Class A Membership Interests so acquired by it in violation of any of the
registration requirements of the Securities Act.

ARTICLE 5

COVENANTS OF THE PARTIES

Section 5.01. Reasonable Best Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, the Company and GM will use their reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary under Applicable Law to consummate the
transactions contemplated by this Agreement. The Company and GM agree to execute
and deliver such other documents, certificates, agreements and other writings
and to take such other actions as may be reasonably requested by the other party
in order to cause the conditions to Closing in Article 7 to be satisfied, or
otherwise are reasonably necessary or desirable and customary in order to
consummate the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

Section 5.02. Certain Filings. The Company and GM shall use commercially
reasonable efforts to cooperate with one another in taking, as promptly as
practicable after the date hereof, any actions, or making any notifications or
filings, in each case required in connection with the consummation of the
transactions contemplated hereby, including (i) an appropriate filing in Mexico
with the Federal Competition Commission of notification and report forms, if
any, required under this Agreement pursuant to the Federal Economic Competition
Law and (b) an appropriate filing in Brazil with CADE of notification and report
forms, if any, required under this Agreement pursuant to the Brazil Competition
Act (which filing shall be made no later than April 8, 2011). The Company, on
the one hand, and GM, on the other hand, shall furnish to the other such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission which is necessary
under applicable competition laws.

Section 5.03. Termination of Access Agreement. GM and the Company hereby agree
that, effective as of the Closing, the Access Agreement shall terminate in all
respects without any further action by any Person, other than Section 8, and any
terms or clauses referenced in Section 8, of the Access Agreement and the rights
and obligations contained therein, which shall survive the Closing and the
termination of the Access Agreement and shall continue in effect until the
fourth anniversary of the Closing Date; provided, that if, before the fourth
anniversary of the Closing Date, any Event of Default (as defined in the Access
Agreement) with respect to a specific Access Facility (as defined in the Access
Agreement) occurs and remains uncured for three days after the Company receives
written notice thereof, GM’s License (as set forth in the Access Agreement) with
respect to the applicable Component Parts for which GM’s right to utilize the
License has become effective in accordance with the Access Agreement and right
to use such License will be perpetual and will not terminate on the fourth
anniversary of the Closing Date.

Section 5.04. Consent; Waiver and Release. (a) GM hereby (i) agrees that,
effective as of the Closing, GM shall cease for all purposes of the LLP
Agreement or otherwise to be a Member of the Company and shall cease to have any
rights or, except as set forth in Section 5.04(c) below, any obligations under
the LLP Agreement and (ii) irrevocably waives any and all Claims (as defined
below) that it may have against the Company and its Subsidiaries following the
Closing pursuant to or arising out of the LLP Agreement, the Loan Facility
Agreement and/or those provisions of the Access Agreement that are terminated
pursuant to and in accordance with Section 5.03 and, effective as of the
Closing, GM hereby releases and forever discharges, from the beginning of time
through the Closing, any and all claims, actions, causes of action, demands,
rights, damages, debts, accounts, suits, expenses, attorneys’ fees and
liabilities of

 

12



--------------------------------------------------------------------------------

whatever kind or nature, in law (sounding in contract, tort, or otherwise),
equity, or otherwise (collectively, “Claims”) pursuant to or arising out of the
LLP Agreement, the Loan Facility Agreement and/or those provisions of the Access
Agreement that are terminated pursuant to and in accordance with Section 5.03,
whether now known or unknown, whether accrued or not accrued, which GM now has,
owns or holds, or has at any time heretofore had, owned or held against the
Company, other than Claims arising under this Agreement. For the avoidance of
doubt, nothing herein shall affect any Claims arising between GM and any of its
Affiliates, on the one hand, and the Company and its Subsidiaries, on the other
hand, in the parties course of dealings as customer and supplier, or otherwise
to the extent not pursuant to and not arising out of the LLP Agreement, Loan
Facility Agreement and/or those provisions of the Access Agreement that are
terminated pursuant to and in accordance with Section 5.03.

(b) Except as otherwise set forth in clause (c) of this Section 5.04 with
respect to Claims pursuant to or arising out of any breach or alleged breach by
GM of Sections 13.1 and 13.2 of the LLP Agreement, the Company irrevocably
waives any and all Claims that it may have against GM and its Affiliates
following the Closing pursuant to or arising out of the LLP Agreement, the Loan
Facility Agreement and/or those provisions of the Access Agreement that are
terminated pursuant to and in accordance with Section 5.03 and, effective as of
the Closing, the Company hereby releases and forever discharges, from the
beginning of time through the Closing, any Claims pursuant to or arising out of
the LLP Agreement, the Loan Facility Agreement and/or those provisions of the
Access Agreement that are terminated pursuant to and in accordance with
Section 5.03, whether now known or unknown, whether accrued or not accrued,
which the Company now has, owns or holds, or has at any time heretofore had,
owned or held against GM and its Affiliates, other than Claims arising under
this Agreement. For the avoidance of doubt, nothing herein shall affect any
Claims arising between GM and any of its Affiliates, on the one hand, and the
Company and its Subsidiaries, on the other hand, in the parties course of
dealings as customer and supplier, or otherwise to the extent not pursuant to
and not arising out of the LLP Agreement, Loan Facility Agreement and/or those
provisions of the Access Agreement that are terminated pursuant to and in
accordance with Section 5.03.

(c) Notwithstanding the foregoing, with respect to any Claims waived and
released pursuant to Section 5.04(b) relating to Sections 13.1 and 13.2 of the
LLP Agreement, such waiver and release shall be limited to Claims pursuant to or
arising out of any breach or alleged breach by GM of such sections of the LLP
Agreement prior to the date hereof only. Nothing in this Section 5.04 shall
affect any obligation of GM to comply with its obligations with respect to
Confidential Information (as defined in the LLP Agreement) from and after the
date hereof

 

13



--------------------------------------------------------------------------------

pursuant to and for the time period specified in Sections 13.1 and 13.2 of the
LLP Agreement (regardless of whether such Sections of the LLP Agreement shall be
amended following Closing).

Section 5.05. GM Consent Right. Until the Expiration Date, GM shall have the
right to approve the buyer in connection with any sale or other disposal of any
business of the Company as to which the revenues received by such business from
GM represent more than 15% of such business’ total revenue for the twelve-month
period immediately preceding such sale or disposal; provided, that GM’s approval
shall not be unreasonably withheld, conditioned or delayed, such determination
to be based upon GM’s reasonable assessment of the potential buyer solely in
GM’s capacity as a customer of the Company; and provided further, that nothing
herein and no consent by GM hereunder shall modify GM’s rights under, or be
deemed to constitute GM’s consent to the assignment of, its purchase orders and
commercial agreements.

Section 5.06. Resignations. At or prior to the Closing, at the Company’s
election provided not less than three days before Closing, GM will deliver to
the Company the resignation of, or otherwise remove, the current Class A
Designee Manager elected to the Company’s Board of Managers by GM pursuant to
the LLP Agreement, which resignation, or removal, shall be effective as of the
Closing.

Section 5.07. Confidentiality. All information that each of the Company or GM
(as applicable, the “Discloser”) has disclosed or provided to the other party
(as applicable, the “Recipient”), whether written or otherwise, in connection
with the transactions contemplated hereby and the negotiations and discussions
that have occurred between GM and the Company in connection therewith
(collectively, the “Information”), shall be treated as confidential by the
Recipient and the Recipient shall use commercially reasonable efforts not to
disclose the Information to any other Person. For purposes hereof, a Recipient
shall be deemed to use commercially reasonable efforts not to disclose
Information if it uses the same standard of care with respect to such
Information as the Recipient uses with its own confidential information of
similar kind and character, but not less than reasonable care. Notwithstanding
the foregoing, (A) Information does not include information which: (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by the Recipient, (ii) is or becomes available to the
Recipient on a non-confidential basis from a source other than the Discloser,
(iii) was possessed or known by the Recipient prior to the disclosure thereof to
the Recipient by the Discloser, or (iv) was or is developed by the Recipient
without reference to the Information, (B) Information may be disclosed by
Recipient to its, and its Affiliates’, Representatives, and the Recipient shall
use commercially reasonable efforts to

 

14



--------------------------------------------------------------------------------

cause its, and its Affiliates’, Representatives to abide by the terms of this
Section 5.07, and (C) nothing in this Section 5.07 shall prohibit disclosure of
Information by any party to the extent that such disclosure is (i) required by
Applicable Law (including the rules or regulations of any applicable securities
exchange or at the request of any Governmental Authority or other regulatory or
self-regulatory body and including any disclosure contained in a registration
statement on Form S-1, as such Form S-1 may be amended, filed with the
Securities and Exchange Commission (“SEC”) in connection with an Initial Public
Offering (as such term is defined in the LLP Agreement), contained in a Form
8-K, Form 10-Q, Form 10-K or other filings with the SEC or made in connection
with applications for approval of the transactions contemplated herein)
(ii) made pursuant to subpoena or other court or Governmental Authority
proceedings, (iii) made in any litigation regarding this Agreement or the
transactions contemplated hereby, (iv) to PBGC in its capacity as holder of the
Class C Membership Interests, or (v) made with the prior written consent of the
other party. To the extent disclosure is required by Applicable Law, the
disclosing party will, to the extent permitted by Applicable Law, provide as
much advance notice to the other party of such proposed disclosure (including
timing and content) as is reasonably practicable. The obligations with respect
to Information in this Section 5.07 shall terminate two (2) years from the date
hereof. The parties acknowledge that this Agreement (including all schedules
hereto) and the terms and conditions hereof are not Confidential Information
under the LLP Agreement or Information under this Agreement and that there is no
expectation of confidentiality with respect thereto. The parties acknowledge and
agree that this Agreement (including all schedules hereto) will be filed by GM
or its Affiliates with the SEC.

Section 5.08. Public Announcements. GM and the Company shall agree on the form
of press release to announce this Agreement and the transactions contemplated
hereby. Except as otherwise required by Applicable Law (including any disclosure
contained in a registration statement on Form S-1, as such Form S-1 may be
amended, filed with the SEC in connection with an Initial Public Offering (as
such term is defined in the LLP Agreement) and any disclosure contained in a
Form 8-K, Form 10-Q, Form 10-K or other filings with the SEC or made in
connection with applications for approval of the transactions contemplated
herein), GM and the Company agree that neither of them will make, issue or
release any public announcement or public statement regarding this Agreement or
the transactions contemplated hereby that are inconsistent with or contain
Information in addition to that contained in such press release without first
consulting with and obtaining the consent of the other party (such consent not
to be unreasonably withheld). To the extent such disclosure is required by
Applicable Law, the disclosing party will provide as much advance notice to the
other party of such proposed disclosure (including timing and content) as is
reasonably practicable.

 

15



--------------------------------------------------------------------------------

Section 5.09. Loan Facility Agreement. (a) The Company hereby acknowledges and
agrees, on behalf of itself and each of the other Loan Parties (as defined in
the Loan Facility Agreement), that, effective upon Closing, General Motors LLC
(as successor to General Motors Company) (“GM LLC”) shall be released from all
commitments, obligations and liabilities under the Loan Facility Agreement. The
Company shall (i) take all actions necessary to terminate the Loan Facility
Agreement, including delivering a notice of termination of the Loan Facility
Agreement in substantially the form set forth in Schedule C (the “Termination
Notice”) to the Administrative Agent (as defined in the Loan Facility Agreement)
at or prior to the Closing, (ii) provide GM with a copy of the Termination
Notice and evidence of its delivery to the Administrative Agent at or prior to
Closing, (iii) borrow at or prior to the Closing in excess of $890 million of
secured indebtedness and (iv) request receipt from the Administrative Agent of
customary “payoff” letters in respect of the termination of the Loan Facility
Agreement stating that upon receipt of the referenced payoff amount the Loan
Facility Agreement and all commitments thereunder will terminate (“Payoff
Letters”). Upon receipt of the copy of the Termination Notice and evidence of
its delivery to the Administrative Agent pursuant to clause (ii) above, GM
hereby agrees, upon the request of the Company, to cause GM LLC to acknowledge
in writing that all commitments of GM LLC under the Loan Facility Agreement have
been terminated in their entirety and no amounts are due and payable to GM LLC
pursuant thereto and that GM LLC consents to the release by the Administrative
Agent of any Liens in the Collateral held by the Administrative Agent for the
benefit of GM LLC and/or any of its Affiliates that are Lenders (as defined in
the Loan Facility Agreement).

(b) The Company agrees, on behalf of itself and each of the other Loan Parties,
that it shall not, and shall ensure that no other Loan Parties will submit any
requests for loans under the Loan Facility Agreement. Notwithstanding the
foregoing, in the event that any Loan Party submits any requests for loans under
the Loan Facility Agreement on or after the date hereof, the Company agrees, on
behalf of itself and each of the other Loan Parties, that GM LLC shall have no
obligations under the Loan Facility Agreement to fund any such loans. In
consideration of the willingness of GM to enter into this Agreement, the
Company, on behalf of itself and the Loan Parties, hereby waives and releases GM
LLC, GM and their respective Subsidiaries (and each of their respective
officers, employees, representatives, agents counsel and directors) from any and
all Claims pursuant to or arising out of the Loan Facility Agreement in
connection with GM LLC not funding any loans requested thereunder on or after
the date hereof.

Section 5.10. Restrictions on Transfer. From and after the date hereof until the
Closing Date or, if earlier, the date of termination of this Agreement, GM

 

16



--------------------------------------------------------------------------------

shall not sell or otherwise transfer directly or indirectly, or create any Lien
upon (other than Liens created by or resulting from the actions of the Company
or any Affiliate of the Company), the Class A Membership Interests or any right,
title or interest therein, or enter into any written or oral agreement to do any
of the foregoing, other than at the Closing in accordance with this Agreement.

Section 5.11. Execution of Agreement. Each of the parties hereby agrees that it
will not execute this Agreement or any of the documents referred to in
Section 2.02 in the United Kingdom and that the Closing shall not take place in
the United Kingdom.

ARTICLE 6

TAX MATTERS

Any capitalized terms not defined in this Agreement and used in this Article 6
shall have the meaning ascribed to such terms in the LLP Agreement.
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Article 6 shall remain in full force and effect until the expiration of the
statute of limitations for the tax year that includes the payment of the
Redemption Price. The parties acknowledge that the provisions of this Article 6
shall not be subject to the waiver and release of claims under Section 5.04 of
this Agreement.

Section 6.01. Interim Closing of the Books. For purposes of determining GM’s
allocable share of Company Tax Book Profits, Tax Book Losses and corresponding
items of taxable income, gain, loss and deduction under Article VI of the LLP
Agreement for the Company’s tax year including the Closing Date, the Company
shall use, and the Board of Managers will specify under Section 6.3 of the LLP
Agreement, the interim closing of the Company’s books method described in
Treasury Regulations § 1.706-1(c)(2) and Proposed Treasury Regulations §
1.706-4, and the Company shall utilize the calendar day convention described in
Proposed Treasury Regulations § 1.706-4(e)(1).

Section 6.02. Allocations. The Company shall allocate Tax Book Profits and the
corresponding items of taxable income and gain realized through the Closing Date
to the Members of the Company through the Closing Date in accordance with
Article VI of the LLP Agreement, which will result in (i) except with respect to
any Tax Book Profits and corresponding items of taxable income and gain
specially allocated to certain holders of Class B Membership Interests in
accordance with Article VI of the LLP Agreement, such Tax Book Profits and
corresponding items of taxable income and gain being allocated to the Members
through the Closing Date in accordance with the Applicable Distribution
Percentages pursuant to Article VI and Section 5.1(a) of the LLP Agreement and
(ii) no allocations being made to GM under Sections 6.5 through 6.8 of the LLP
Agreement for the portion of the Company’s tax year ending on the Closing Date.

 

17



--------------------------------------------------------------------------------

Section 6.03. Tax Treatment. (a) The parties agree that all payments made to GM
under this Agreement shall be treated as payments made in exchange for GM’s
interest in partnership property within the meaning of Code Section 736(b).

(b) The Company represents and warrants that, to its knowledge, none of the
Company’s non-U.S. Subsidiaries was a passive foreign investment company within
the meaning of Code Section 1297 at any time after the date the Company acquired
such Subsidiary and before the Closing Date.

Section 6.04. Tax Returns. (a) The parties shall file all tax returns, including
any Schedules K-1s, consistent with, and shall not take any positions for tax
purposes inconsistent with, the provisions of this Article 6.

(b) Notwithstanding anything in this Agreement or the Instrument of Transfer to
the contrary, including Section 5.04, the provisions of Section 4.3(d) of the
LLP Agreement, including the consent requirement in clause (ii) of that section,
shall remain in full force and effect (but only with respect to pre-Closing Date
items included on the return described in that section) following the redemption
as if, solely for this purpose, the redemption had not occurred, until the
Company’s tax returns for all tax periods ending before or that include the
Closing Date have been finally filed.

(c) For the avoidance of doubt, with respect to the 2010 taxable year or any
taxable year that ends after the Closing Date, GM shall not act, or be requested
to act, as the Company’s Tax Matters Member after the Closing Date, and shall
not sign, or be requested or required to sign, the Company’s tax returns for the
2010 taxable year or any portion of the 2011 taxable year. The Company agrees to
use good faith efforts to appoint another qualified Member of the Company to act
as Tax Matters Member with respect to the Company’s 2009 taxable year. At the
request of the Company, GM shall cooperate fully with the Company in effecting
the certification pursuant to Treasury Regulations § 301.6231(a)(7)-1(d) of such
other Member of the Company as Tax Matters Member; provided that the Company
shall (i) if GM is no longer a Member at the time such other Member is selected,
certify to GM that the other Member was selected as the Tax Matters Member for
such taxable year(s) in accordance with the LLP Agreement and (ii) indemnify GM
(A) for any reasonable out-of-pocket costs, not to exceed $15,000, GM incurs in
providing the certification described in Treasury Regulations §
301.6231(a)(7)-1(d) and (B) against any liability arising as a result of such
other Member not having been selected in accordance with the

 

18



--------------------------------------------------------------------------------

LLP Agreement as provided in Treasury Regulations § 301.6231(a)(7)-1(d)(4),
unless the failure to select such other Member in accordance with the LLP
Agreement results solely from any action or omission of GM. To the extent GM
performs any duties as Tax Matters Member, notwithstanding Section 5.04 of this
Agreement, the provisions of Section 4.3(b) and Section 11.1 of the LLP
Agreement shall continue to apply to GM with respect to it acting as Tax Matters
Member as if GM continued as a Member of the Company. In addition, the Company
agrees to assist and provide resources to GM in support of its role as Tax
Matters Member to the extent reasonably requested by GM.

Section 6.05. Cooperation. (a) The Company agrees to cooperate fully, as and to
the extent reasonably requested by GM, in connection with the preparation and
filing of GM’s tax returns as they relate to the Company and the conduct of any
audit, appeals, litigation or other proceeding with respect to GM’s taxes as
they relate to the Company. GM agrees to (i) provide a statement to the Company
specifying GM’s tax basis in its Class A Membership Interests and (ii) cooperate
fully in providing any information reasonably requested by the Company to
substantiate the calculation or determination of that tax basis. In each case,
such cooperation shall include, but not be limited to, the retention and, upon
the request and at the expense of the requesting party, the provision of records
and information that are reasonably relevant to the filing of any such tax
return or the conduct of any such audit, appeal, litigation or other proceeding,
or the making of such adjustments, as the case may be, and making employees
available on a mutually convenient basis within normal business hours to provide
additional information and explanation of any material provided hereunder. In
addition, the Company shall make available to GM all information reasonably
requested by GM for the entire calendar month in which the Closing Date occurs
in connection with GM’s reporting, tax and accounting requirements.

(b) The Company shall determine, in accordance with its past practice and to its
knowledge, whether any of the Company’s non-U.S. Subsidiaries was a controlled
foreign corporation within the meaning of Code Section 957 (i) during the 2010
taxable year or (ii) during the pre-Closing Date portion of the 2011 taxable
year and shall inform GM of that determination by April 30, 2011 with respect to
the 2010 determination and by March 15, 2012 with respect to the 2011
determination, in each case in connection with the filing of GM’s tax returns.

(c) Without limiting any of the foregoing, the Company shall, at GM’s expense
with respect to any incremental cost to the Company, prepare or cause to be
prepared and shall deliver to GM within 90 days of the Closing Date a good faith
draft estimate of GM’s Schedule K-1 for the taxable year including the Closing
Date with respect to GM’s investment in the Company.

 

19



--------------------------------------------------------------------------------

Section 6.06. Transfer Taxes. Any U.K. stamp taxes (including any penalties and
interest) incurred in connection with this Agreement or the transactions
contemplated by this Agreement shall be paid by the Company.

ARTICLE 7

CONDITIONS TO CLOSING

Section 7.01. Conditions to Obligations of the Company and GM. The obligations
of the Company and GM to consummate the Closing are subject to the satisfaction
(or, to the extent permitted by Applicable Law, waiver by the parties) of the
following conditions:

(a) No provision of Applicable Law shall prohibit consummation of the Closing if
violation of or non-compliance with such provision of Applicable Law would or
would reasonably be expected to have a material adverse effect upon the Company
or any of its material Subsidiaries (in the case of the Company’s obligation to
consummate the Closing) or upon GM or any of its material Subsidiaries (in the
case of GM’s obligation to consummate the Closing);

(b) There shall be no effective order, writ, judgment, injunction, decree,
stipulation or determination issued by a Governmental Authority of competent
jurisdiction to the effect that the transactions contemplated by this Agreement
may not be consummated as provided by this Agreement; and

(c) All actions by or in respect of or filings with any Governmental Authority
required to permit the consummation of the Closing shall have been taken, made
or obtained (including the expiration or termination of any applicable waiting
period under the Federal Economic Competition Law in Mexico).

Section 7.02. Conditions to Obligation of the Company. The obligation of the
Company to consummate the Closing is subject to the satisfaction (or, to the
extent permitted by Applicable Law, waiver by the Company) of the following
further conditions:

(a) (i) GM shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date except
where the failure to do so would not, individually or in the aggregate, have a
Material Adverse Effect on GM, (ii) the representations and warranties of GM
contained in Section 3.02, Section 3.03,

 

20



--------------------------------------------------------------------------------

Section 3.05(i), Section 3.06 and Section 3.07 shall be true and correct in all
respects at and as of the Closing Date as if made on and as of the Closing Date,
(iii) the other representations and warranties of GM contained in this Agreement
and in the certificate to be delivered by GM pursuant to this Section 7.02(a)
(disregarding all materiality or Material Adverse Effect qualifications
contained therein) shall be true in all respects at and as of the Closing Date
as if made on and as of the Closing Date, with, in the case of this clause
(iii) only, only such exceptions as would not in the aggregate reasonably be
expected to have a Material Adverse Effect on GM and (iv) the Company shall have
received a certificate from GM, signed by an executive officer of GM, to the
foregoing effect.

Section 7.03. Conditions to Obligation of GM. The obligation of GM to consummate
the Closing is subject to the satisfaction (or, to the extent permitted by
Applicable Law, waiver by GM) of the following further conditions:

(a) (i) The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date except where the failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect on the Company, (ii) the
representations and warranties of the Company contained in Section 4.02,
Section 4.04(i), Section 4.06 and Section 4.08 shall be true and correct in all
respects at and as of the Closing Date as if made on and as of the Closing Date,
(iii) the other representations and warranties of the Company contained in this
Agreement and in the certificate to be delivered by the Company pursuant to this
Section 7.03(a) (disregarding all materiality or Material Adverse Effect
qualifications contained therein) shall be true in all respects at and as of the
Closing Date as if made on and as of the Closing Date, with only such exceptions
as would not in the aggregate reasonably be expected to have a Material Adverse
Effect on the Company and (iv) GM shall have received a certificate from the
Company signed by an executive officer of the Company to the foregoing effect.

(b) At or prior to the Closing, the Company shall have delivered to GM Payoff
Letters executed by the Administrative Agent and each Loan Party (as defined in
the Loan Facility Agreement) and evidence reasonably satisfactory to GM that all
amounts payable under the Payoff Letters have been paid and that the Loan
Facility Agreement and all commitments thereunder shall have been terminated in
their entirety.

 

21



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION

Section 8.01. Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:

(a) by mutual written agreement of GM and the Company;

(b) by either GM or the Company if the Closing shall not have been consummated
on or before March 31, 2011 for any reason other than a failure of the PBGC
Transaction to close on such date; provided, that the right to terminate this
Agreement pursuant to this Section 8.01(b) shall not be available to either GM
or the Company, as the case may be, to the extent that such party’s failure to
fulfill any of its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such date; or

(c) by GM if the Closing shall not have been consummated on or before March 31,
2011 because of a failure of the PBGC Transaction to close on such date; or

(d) by either GM or the Company if there shall be any Applicable Law in effect
that (i) makes consummation of the Closing illegal or otherwise prohibited such
that the condition to Closing set forth in Section 7.01(a) would not be
satisfied and such illegality or prohibition is not subject to waiver or
otherwise rendered inapplicable by filing notice or applications with, or
obtaining consent of, any applicable Governmental Authority, and any right to
appeal or object to any action or inaction of any Governmental Authority with
respect thereto shall have expired, or (ii) enjoins the Company or GM from
consummating the Closing and such injunction shall have become final and
nonappealable.

The party desiring to terminate this Agreement pursuant to Section 8.01(b) or
Section 8.01(c) shall give notice of such termination to the other party and
such termination will be effective upon notice.

Section 8.02. Effect of Termination. If this Agreement is terminated as
permitted by Section 8.01, such termination shall be without liability of any
party (or any stockholder or Representative of such party) to the other party to
this Agreement; provided that if such termination shall result from (i) the
willful failure of a party to perform a covenant of this Agreement, (ii) subject
to the following clauses (iii) and (iv), the willful breach by any party hereto
of any representation or warranty contained herein, (iii) any breach by the
Company of its representation in Section 4.04(ii) which results in the failure
of the condition to

 

22



--------------------------------------------------------------------------------

Closing set forth in Section 7.01(a) (as applied to the Company) to be satisfied
and where GM was willing, able and ready to consummate the Closing, or (iv) any
breach by GM of its representation in Section 3.05(ii) which results in the
failure of the condition to Closing set forth in Section 7.01(a) (as applied to
GM) to be satisfied and where the Company was willing, able and ready to
consummate the Closing, then the breaching party shall be fully liable for any
and all liabilities and damages incurred or suffered by the other party as a
result of such breaching party’s failure or breach. The provisions of this
Section 8.02 and Section 5.07, Section 5.08, Article 6, and Article 9 shall
survive any termination hereof pursuant to Section 8.01.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

if to the Company, to:

Delphi Automotive

5725 Delphi Drive

Troy, MI 48098

Attention:  Kevin P. Clark

   David Sherbin

Facsimile No.:  (248) 813-2673

      (248) 813-2491

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: George R. Bason, Jr.

Facsimile No.: (212) 701-5800

if to GM, to:

General Motors Holdings LLC

767 Fifth Avenue

New York, NY 10153

Attention: Treasurer

Facsimile No.: (212) 418-3630

 

23



--------------------------------------------------------------------------------

with a copy to:

General Motors Holdings LLC

Attn: General Counsel

Mail Code 482-C39-B40

300 Renaissance Center

P.O. Box 300

Detroit, MI 48265-3000

Facsimile No.: (313) 665-4976

and

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110-1802

Attention: Steven M. Peck, Esq.

Telephone: (617) 772-8344

Facsimile No.: (617) 772-8333

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5 p.m. in the place of receipt and such
day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

Section 9.02. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

 

24



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.

Section 9.05. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the law of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

Section 9.06. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the Delaware Chancery Court or, if such court shall
not have jurisdiction, any federal court or state court located in the State of
Delaware, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve process in accordance with Applicable Law, any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court, that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum or that this Agreement or the
subject matter hereof may not be enforced in or by such courts. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 9.01 shall be deemed effective service of process on such
party.

Section 9.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

25



--------------------------------------------------------------------------------

Section 9.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns, except that GM LLC shall be a third party beneficiary
with respect to Section 5.03, Section 5.04(b) and Section 5.09 herein and such
sections of the Agreement will not be amended without the prior written approval
of GM LLC.

Section 9.09. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

Section 9.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 9.11. Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants made by the parties in this Agreement
or in the certificates to be delivered by each of GM and the Company pursuant to
Section 7.02(a) and Section 7.03(a) respectively or in any other writing
delivered pursuant hereto shall survive the Closing until the expiration of the
applicable statute of limitations.

Section 9.12. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be

 

26



--------------------------------------------------------------------------------

entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
any federal or state court located within the State of Delaware, in addition to
any other remedy to which they are entitled at law or in equity.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DELPHI AUTOMOTIVE LLP By:  

/s/ David M. Sherbin

  Name: David M. Sherbin  

Title: Vice President, General Counsel, Secretary and Chief Compliance Officer

Company signature page to Class A Redemption Agreement



--------------------------------------------------------------------------------

GENERAL MOTORS HOLDINGS LLC By:  

/s/ Daniel Ammann

  Name: Daniel Ammann   Title: Vice President and Treasurer

GM signature page to Class A Redemption Agreement



--------------------------------------------------------------------------------

Schedule A

List of Required Consents



--------------------------------------------------------------------------------

Schedule B

Form of Transfer Instrument



--------------------------------------------------------------------------------

Schedule C

Form of Termination Notice



--------------------------------------------------------------------------------

Schedule A to Redemption Agreement

List of Required Consents

All capitalized terms not expressly defined in this Schedule shall have the
meanings ascribed to them in the LLP Agreement.

 

1. Irrevocable consent of the Class B Designee Managers or, at their option
pursuant to the final paragraph of Section 12.1 of the LLP Agreement, SPCP
Group, LLC and SP Auto, Ltd. (acting jointly or through their designee) and DIP
Holdco 5, Ltd, in their capacity as Class B Holders, for the consummation of the
transactions contemplated by the Agreement and the incurrence of debt by the LLP
or its Subsidiaries from one or more financial institutions for the funding of
such transactions, pursuant to Sections 12.1 and 12.2 of the LLP Agreement, a
copy of which has been provided to General Motors Holdings LLC.

 

2. Irrevocable consent of Pension Benefit Guaranty Corporation, in its capacity
as Majority Class C Holder, for the consummation of the transactions
contemplated by the Agreement, pursuant to Section 12.3 of the LLP Agreement, a
copy of which has been provided to General Motors Holdings LLC.



--------------------------------------------------------------------------------

Schedule B to Redemption Agreement

DELPHI AUTOMOTIVE LLP

Transfer of Limited Liability Partnership Interest

THIS AGREEMENT FOR TRANSFER OF LIMITED LIABILITY PARTNERSHIP INTEREST, dated as
of March 31, 2011 (this “Agreement”), is made with respect to Delphi Automotive
LLP, a limited liability partnership incorporated under the laws of England and
Wales (the “LLP”), and is by and between General Motors Holdings LLC (the
“Assignor”) and the LLP (the “Assignee”). Capitalized terms used but not defined
herein have the respective meanings ascribed to them in the Second Amended and
Restated Limited Liability Partnership Agreement of the LLP, dated as of
June 30, 2010, as may be amended from time to time (the “LLP Agreement”).

WITNESSETH:

WHEREAS, Assignor holds a limited liability partnership interest in the LLP as
described in Schedule I attached hereto (the “Interest”); and

WHEREAS, on the terms and subject to the conditions of this Agreement, that
certain Redemption Agreement between Assignor and Assignee, dated as of
March 31, 2011 (the “Redemption Agreement”) and the LLP Agreement, in order to
effect the redemption as contemplated by the Redemption Agreement, Assignor
desires to transfer to Assignee that portion of Assignor’s Interest as is set
forth and described on Schedule I hereto (the “Transferred Interest”), and
Assignee desires to acquire and accept the Transferred Interest.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:

1. Assignment. In order to effect the redemption as contemplated by the
Redemption Agreement, Assignor hereby assigns and transfers to Assignee, and
Assignee hereby accepts from Assignor, all of Assignor’s right, title and
interest to the Transferred Interest.

2. Schedule of Members. Following the Closing (as defined in the Redemption
Agreement), the Schedule of Members will be updated to reflect the Transfer of
the Transferred Interest contemplated by this Agreement.

3. Amendments. This Agreement or any term hereof may not be amended or waived
except with the written consent of Assignor and Assignee.

4. Joint Ownership. If any of the Assignor or Assignee (each an “Undersigned”)
is a natural person (and not an entity) and if this Agreement is signed by or on
behalf of a joint owner, then (i) all references herein to such Undersigned
shall be deemed to mean such Undersigned and each joint owner, and (ii) all
acknowledgements, understandings and agreements made by or on behalf of such
Undersigned in this Agreement shall be deemed, mutatis mutandis, to have been
made by such Undersigned and each joint owner jointly and severally.



--------------------------------------------------------------------------------

5. General. This Agreement: (i) shall be binding upon and will inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns whether so expressed or not; and (ii) shall be governed,
construed and enforced in accordance with the laws of the State of Delaware.
This Agreement may be executed and delivered in counterparts (including by PDF
or facsimile transmission), each of which will be deemed an original.

[Signature Page to Follow]

 

- 2 -



--------------------------------------------------------------------------------

DELPHI AUTOMOTIVE LLP

Signature Page

for

Agreement for Transfer of Limited Liability Partnership Interest

IN WITNESS WHEREOF, the undersigned have executed this Agreement for Transfer of
Limited Liability Partnership Interest as of the date first above written.

 

ASSIGNOR:   GENERAL MOTORS HOLDINGS LLC   By:  

 

  Name:   Title: ASSIGNEE:   DELPHI AUTOMOTIVE LLP   By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

DELPHI AUTOMOTIVE LLP

Transfer of Limited Liability Partnership Interest

 

A. Interest (Include Total Number of Membership Interests Held as of Date
Hereof)

1,750,000 Class A Membership Interests

 

B. Transferred Interest (Include Number of Membership Interests Being
Transferred to Assignee Hereunder)

1,750,000 Class A Membership Interests

 

C. Assignee Information -

Name of Assignee: DELPHI AUTOMOTIVE LLP

Name and Title of Authorized Signatories: Kevin P. Clark, Vice President and
Chief Financial Officer, and David M. Sherbin, Vice President & General Counsel

Federal Tax I.D. Number: 98-0643213

Tax Residence: N/A

Tax Year End Date: December 31

Principal Business Address: Level 13 Broadgate Tower, 20 Primrose Street, London
EC2A 2EW

Telephone Number: +44 (0) 131 603 7023

Facsimile Number: +44 (0) 7776 237 214

E-Mail Address: Kathleen.McLeay@ncmfinance.com



--------------------------------------------------------------------------------

Schedule C to Redemption Agreement

Delphi Automotive LLP

Royal London House

22-25 Finsbury Square

London, England EC2A 1DX

March 31, 2011

 

To: The Bank of New York Mellon, as Administrative Agent

600 East Las Colinas Blvd., Suite 1300

Irving, Texas 75039

Attention: Melinda Valentine

Telecopy no: (972) 401-8555

with a copy to:

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Attention: Elizabeth M. Clark, Esq.

Telecopy no: (212) 238-3100

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 6, 2009 (the
“Credit Agreement”) among Delphi Automotive LLP (the “Parent”), Delphi Holdings
S.a r.l., Delphi Corporation (the “US Borrower”), Delphi International Holdings
S.a r.l. (the “Euro Borrower”), Delphi International Holdings LLP and others,
the Lenders party thereto and The Bank of New York Mellon, as Administrative
Agent. Capitalized terms not defined herein shall have the meanings assigned to
them in the Credit Agreement.

The Parent and each of the US Borrower and the Euro Borrower hereby permanently
reduce to $0 all Commitments under the Credit Agreement.

[Remainder Intentionally Left Blank]



--------------------------------------------------------------------------------

DELPHI AUTOMOTIVE LLP By:  

 

  Name:   Title: DELPHI CORPORATION By:  

 

  Name:   Title: DELPHI INTERNATIONAL HOLDINGS S.A R.L. By:  

 

  Name:   Title: